Citation Nr: 0419651	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition, which is claimed secondary to service-connected 
ankylosing spondylitis of the lumbosacral spine.  

2.  Entitlement to service connection for a bilateral knee 
condition, which is claimed secondary to service-connected 
ankylosing spondylitis of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from January 1977 to June 
1981.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issue of service connection for a bilateral knee 
condition, which is claimed secondary to service-connected 
ankylosing spondylitis of the lumbosacral spine, addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The competent, probative evidence demonstrates that the 
veteran's bilateral hip condition is proximately due to or 
the result of his service-connected ankylosing spondylitis of 
the lumbosacral spine.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a bilateral hip 
condition was incurred secondary to service-connected 
ankylosing spondylitis of the lumbosacral spine.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1982 the RO granted service connection for 
ankylosing spondylitis of the lumbosacral spine.  The RO 
assigned a 40 percent disability rating, effective June 5, 
1981.  

The veteran seeks service connection for a bilateral hip 
condition.  The veteran specifically contends that his 
bilateral hip disorder is directly attributable to his 
service-connected ankylosing spondylitis of the lumbosacral 
spine.  At his personal hearing he testified that he began 
experiencing bilateral hip problems prior to separation from 
active service.  He contends that his hip pain progressively 
worsened after separation.  He testified that his private 
treating physician has provided a medical opinion that his 
degenerative arthritis of the hips is directly caused by his 
service-connected ankylosing spondylitis of the lumbosacral 
spine.  He testified that this opinion is based on a review 
of all his medical records; therefore, it constitutes the 
probative evidence of record on the issue of causation in 
this case.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

Initially, the Board notes that the medical evidence of 
record establishes that the veteran has a current bilateral 
hip disorder.  VA x-ray examination in November 1994 
disclosed a moderate degree of degenerative joint disease of 
both hip joints.  There was a fusion of the sacroiliac 
joints, bilaterally.  The examiner stated that ankylosing 
spondylitis was to be considered until proven otherwise.   

In a September 2001 examination report, his treating 
physician stated that an x-ray examination showed complete 
ankylosis of the sacroiliac joints, bilaterally, which 
resulted in significant narrowing of the hip spaces and 
caused the development of coxarthrosis/osteoarthritis of both 
hips.  In a September 2003 statement, she again stated that 
the veteran had degenerative arthritis of both hips.  

During an August 2002 VA compensation examination, the 
diagnosis was bilateral degenerative joint disease of the 
hips.  

The above medical evidence of record establishes that the 
veteran has a current bilateral hip disorder, which is 
diagnosed as degenerative joint disease.  

The next question is whether the veteran's degenerative joint 
disease of the hips is shown during his active service.  
While the service medical records show the veteran complained 
of bilateral hip pain on several occasions, the examiners did 
not diagnose degenerative joint disease or a chronic 
bilateral hip disorder during active service.  The March 1981 
Medical Board examination shows the veteran had limitation of 
motion and low back pain secondary to ankylosis spondylitis, 
the examination did not disclose degenerative joint disease 
or any other disorder involving the hips.  This evidence 
demonstrates that the veteran did not have a chronic hip 
disability during active service.  38 C.F.R. § 3.303.  

The post-service evidence also does not show diagnosis of 
arthritis or degenerative joint disease of the hips during 
the initial post-service year.  The veteran underwent a VA 
orthopedic examination in September 1981, including x-ray 
examinations, but there was no diagnosis of arthritis of the 
hips.  Therefore, a presumption in favor of service 
connection for chronic disease manifest during the initial 
post-service year is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's current 
degenerative joint disease of the hips and his service-
connected ankylosing spondylitis of the lumbosacral spine or 
any other event of active service.  

Since the determinative issue in this case involves medical 
causation, competent medical nexus evidence is required.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The only competent medical evidence of record addressing the 
issue of causation in this case consists of the August 2002 
VA examiner's opinion and the September 2003 opinion from the 
veteran's treating physician.  

Based on a physical examination and an x-ray examination the 
VA examiner diagnosed bilateral, early degenerative joint 
disease of the hips.  The examiner opined that it is not at 
least as likely as not that the veteran's present hip 
condition is related to his service-connected ankylosing 
spondylitis.  

However, in her September 2003 statement, the veteran's 
private physician noted that she had been treating the 
veteran for degenerative arthritis of the hips since 
September 2001.  The physician noted that there some 
questions raised regarding the long-term impact of the 
veteran's ankylosing spondylitis.  Based on her examination 
and treatment as well as a review of his medical history, she 
opined that the service-connected ankylosing spondylitis is 
the direct cause of the degenerative arthritis of the hips.  

In this case, the Board finds that the more probative 
competent medical evidence of record consists of the 
September 2003 medical opinion from the veteran's treating 
physician.  This physician has treated the veteran for 
ankylosing spondylitis and arthritis of the hips for several 
years.  She also reviewed the veteran's entire medical 
history prior to rendering this medical opinion.  See Tr., 
pp. 8, 13.  Conversely, the VA examiner acknowledged in the 
examination report that the claims folder was not available 
for review in connection with the examination and the medical 
opinion.  Consequently, the treating physician's opinion is 
based on a more complete medical background of the veteran 
than the VA examiner.  Moreover, the VA examiner's opinion is 
incomplete insofar as the examiner only concluded that the 
evidence was not in equipoise on the issue of causation.  The 
examiner did not definitively state whether or not the 
degenerative joint disease of the hips is due to the service-
connected ankylosing spondylitis.  Therefore, her opinion is 
entitled to a greater degree of probative value on the issue 
of causation in this case.  The veteran's physician 
specifically opined that the service-connected ankylosing 
spondylitis is the direct cause of the degenerative arthritis 
of the hips.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's bilateral hip condition, degenerative arthritis of 
the hips, is secondary to his service-connected ankylosing 
spondylitis of the lumbosacral spine.  Accordingly, service 
connection is granted for a bilateral hip disorder.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.




ORDER

Service connection for a bilateral hip condition, which is 
claimed secondary to service-connected ankylosing spondylitis 
of the lumbosacral spine, is granted.  


REMAND

The veteran seeks service connection for a bilateral knee 
condition, which he argues is secondary to his service-
connected ankylosing spondylitis of the lumbosacral spine.  

In a September 2003 statement, the veteran's private 
physician diagnosed degenerative tear of the medial meniscus 
of the right knee and chronic history of arthralgias and 
stated that his service-connected ankylosing spondylitis 
predisposes to issues surrounding the knee.  The veteran 
testified that she provided additional treatment since 
September 2003.  However, these records have not been 
obtained.  

Additionally, at his personal hearing the veteran testified 
that he received VA outpatient treatment and x-ray 
examination of his knees at the Loma Linda VA Medical Center 
in the early 1990's and that his treating VA physicians 
expressed written opinions in x-ray examination report that 
his bilateral knee arthritis is directly caused by his 
service-connected ankylosing spondylitis of the lumbosacral 
spine.  The evidence of record includes VA medical treatment 
records dated from December 1993 to January 1996, including a 
November 1994 x-ray examination report of the knees, but it 
does not contain a medical nexus opinion.  It appears that 
all the outpatient treatment records have not been obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his knees.  The veteran 
received treatment at the Loma Linda VA 
Medical Center in the early 1990's.  The 
evidence already includes VA medical 
treatment records, which are dated from 
December 1993 to January 1996, but it 
appears that all the outpatient treatment 
records have not been obtained.  The 
veteran received treatment from his 
private treating physician since 
September 2001.  The veteran should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the veteran should be notified of such 
and the efforts used in requesting these 
records.  

3.  After completion of # 1-2, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and severity of his bilateral knee 
condition.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  Upon completion 
of the examination the VA examiner should 
provide a diagnosis(es) of the veteran's 
knee disorders and provide an opinion as 
whether it is as least as likely as not 
that the veteran's current knee disorder 
is causally related to active military 
service or is proximately due to or the 
result of the veteran's service-connected 
ankylosing spondylitis of the lumbosacral 
spine or degenerative joint disease of 
the hips?  The VA examiner should 
specifically address the August 2002 VA 
examiner's opinion and the September 2003 
private physician's opinion.  All 
opinions should provide a complete 
rationale based on sound medical 
principles.  

4.  The issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



